Opinion by
President Judge- Bowman,
Did the court bélüw err as a matter of law in concluding that the contested action of local government *615officers was not taken arbitrarily or in bad faitb? This is the narrow issue posed in this appeal but framed in an nnnsnal factual setting.
Township Road T-644 is a dead end dirt road in Snyder Township, Jefferson County, Appellants, Ronald and Ella Mae Stubbs (Stubbs), are owners of property containing 2.14 acres of land on the north side of this road and fronting along that side of the road for a distance of 623.5 feet. A dispute arose between the Stubbs and the Supervisors of Snyder Township (Supervisors) concerning the exact location of the road vis-a-vis the Stubbs’ property, the Stubbs asserting that the traveled portion of the road encroached upon their property,1 notwithstanding that the traveling public had so used it for many years.
The dispute remaining unresolved, the Stubbs initiated an action in ejectment resulting in a jury verdict in their favor, the jury having concluded that the disputed land area was owned by the Stubbs and not within the right-of-way line of the road. The Stubbs then placed stakes, connected by strings, delineating their property line and the northern boundary of the road as found by the jury. Thereafter, the Supervisors, acting pursuant to Section 1120 of The Second Class Township Code, 53 P.S. §66120, condemned for road purposes the disputed land area which the Stubbs had successfully established as being their property in the ejectment proceedings, the effect of said con*616demnation being to establish the location of the road within its right-of-way lines exactly as existed theretofore. By way of preliminary objections to the Supervisors’ declaration of taking, the Stubbs’ asserted their action to have been taken in bad faith and arbitrarily. The lower court found to the contrary and dismissed the preliminary objections after a hearing thereon. Hence this appeal.
This is not a case of an attack upon the exercise of the power of eminent domain as one for private purpose or gain, rather than a public purpose, nor do appellants so assert. Nor is it one of want of authority in law to act through the exercise of the power of eminent domain as such power manifestly reposes in second class township supervisors to condemn land for public road purposes. In essence, appellants would have us declare that the court below erred as a matter of law in not concluding that the Supervisors acted in bad faith or arbitrarily in that their motive or intent in condemning the disputed land was solely for retaliatory purposes. Appellants assert that such a conclusion must necessarily be reached because the ejectment proceedings conclusively established that a substantial portion of the width of its right-of-way on the south side of the road was unimproved but available for improvement for road purposes. In response, the court below opined that the inference of bad faith to be taken from such an argument was insufficient to overcome the presumption of good faith attributable to actions of public officials. It further observed that the physical location of the roadbed of a public road is primarily an engineering, maintenance and cost judgment decision to be made by the Supervisors.
We affirm. While the record is devoid of any proof that the Supervisors’ action was preceded by an engineering study or cost estimates, it is equally devoid *617of any evidence that the motivation of the Supervisors was that of retaliation. As we read the record, it merely discloses a practical decision on the part of the Supervisors to legally establish the road in the same physical location in which it existed before the ejectment proceedings. Nor does it necessarily follow that the ejectment proceedings conclusively established the south boundaries of the road in a contest between the owner or owners on that side of the road with the Supervisors. The possibility of further litigation with possible inconsistent results may have motivated the disputed action of the Supervisors, an inference as readily taken from the record as the inference appellants would have us attribute to such action.
The legal principles applicable to the issue here raised are found in Weber v. Philadelphia, 437 Pa. 179, 183, 262 A.2d 297, 299 (1970), in which it is stated:
“In this area of the law, certain principles are well settled and stem, in large measure, from judicial respect for the doctrine of separation of powers in government. First, it is to be presumed that municipal officers properly act for the public good (Robinson v. Philadelphia, 400 Pa. 80, 86, 161 A.2d 1, 5 (1960); Hyam v. Upper Montgomery Joint Authority, 399 Pa. 446, 457, 160 A.2d 539, 545 (1960)). Second, courts will not sit in review of municipal actions involving discretion, in the absence of proof of fraud, collusion, bad faith or arbitrary action equating an abuse of discretion (Blumenschein v. Pittsburgh Housing Authority, 379 Pa. 566, 572, 109 A.2d 331, 334-35 (1954); Hyam, supra, 399 Pa. at 457, 160 A.2d at 545). Third, on judicial review, courts, absent proof of fraud, collusion, bad faith or abuse of power, do not inquire into the wisdom of municipal actions and judicial discretion should not be substituted for administrative discretion (Goodman Appeal, 425 Pa. 23, 30, 227 A.2d *618816, 820 (1967); Parker v. Philadelphia, 391 Pa. 242, 249, 137 A.2d 343, 347 (1958)).” (Emphasis in original.) .
In this case,' at best, bad faith or an abuse of discretion can be fonnd only by inference from the action taken, an inference which the trier of the faets was not willing to take as overcoming the presumptive propriety of thfe action taken. On review, we cannot say that the court below erred as a matter of law in rejecting' such ah inference.
Just as judicial discretion should not be substituted for administrative discretion,. a possible inference or deduction from facts not accepted by the trier of : the facts should not be accepted by the appellate court unless clearly established by the record. We find no such clarity in this record as would enable us to independently conclude that the Supervisors in so acting were guilty of bad faith or an abuse of discretion. >'
The order of the lower court is, affirmed.